Citation Nr: 0534009	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
residuals of prostate cancer. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from January 1950 to 
December 1953 and from April 1955 to May 1974.  

This matter is before the Board of Veterans' Appeals on 
appeal of an April 2002 rating decision, reducing the 
disability rating for the residuals of prostate cancer from 
100 percent to 0 percent, effective August 1, 2002.  

When the appeal was initially before the Board in December 
2003, it was remanded to schedule the veteran for a hearing.  
In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

In September 2004, the Board again remanded the case for 
further evidentiary development.  As a result of the 
development, by a rating decision in July 2005, the RO 
increased the rating for the residuals of prostate cancer to 
20 percent, effective August 1, 2002.  


FINDING OF FACT

In September 2005, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal of the issue of an increase rating for 
residuals of prostate cancer.  


CONCLUSION OF LAW

With the withdrawal of the appeal, the Board lacks appellate 
jurisdiction to review the claim.  38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.204(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The veteran may withdraw a 
substantive appeal in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204. 

In September 2005, the veteran submitted a statement wherein 
he stated that a 20 percent rating satisfied his appeal. 

The Board deems this statement a withdrawal of the appeal 
because there is no remaining allegation of error of fact or 
law on the issue of an increase rating for residuals of 
prostate cancer. 


ORDER

The appeal of the issue of a disability rating higher than 20 
percent for residuals of prostate cancer is dismissed.  



___________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


